Citation Nr: 1626994	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-33 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1979 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has recharacterized the psychiatric claim as indicated above in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of a non-expert claimant).

The Veteran testified before the undersigned Veterans Law Judge in October 2015.  Given the recharacterization of the claim, the undersigned has combined the parallel appeal for PTSD into this appeal, as noted on page 2 of the hearing transcript. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disability which he believes is the result of events that he experienced during service.  One of the in-service incidents occurred in December 1990 when a ferry boat carrying sailors the Veteran knew sank of the coast of Israel, killing more than 20 American service members.  The Veteran stated that he was supposed to have been on the boat, but showed up late to the dock.  He has reported feeling guilty and sad that he knew one of the service members who died in that accident.

The Veteran was provided with a VA examination in 2015 at which the examiner diagnosed the Veteran with an anxiety disorder, but then opined that it would be with resort to mere speculation to opine as to whether or not the Veteran's anxiety disorder was incurred in or caused by the ferry accident.  The examiner alluded to inconsistencies that were noted with regard to the Veteran's alcohol drinking pattern and history of legal problems, but no explanation was provided as to why it would be speculation to provide an opinion in this case.

The Court of Appeals for Veterans Claims found that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382   (2010).  However, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate. 

Specifically, if the examiner is unable to render the requested opinions without resort to speculation, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his medical expertise and training to render an opinion.  This was not done in the case of the 2015 VA opinion.

It is noted that in several VA treatment records, it was suggested that the Veteran was depressed and had nightmares as a result of an incident that occurred during his military service.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA psychiatric examination.  The examiner should diagnose any Axis I psychiatric disorders, to include depression and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's acquired psychiatric disability either began during or was otherwise caused by his military service, to include as a result of fallout from the ferry boat accident in December 1990.

If the examiner is unable to render the requested opinions without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




